
	
		III
		109th CONGRESS
		2d Session
		S. RES. 585
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2006
			Ms. Landrieu submitted
			 the following resolution; which was referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		RESOLUTION
		Commending the New Orleans Saints of the
		  National Football League for winning their Monday Night Football game on
		  Monday, September 25, 2006 by a score of 23 to 3.
	
	
		Whereas the City of New Orleans and the State of Louisiana
			 and the Gulf Coast were severely impacted by Hurricane Katrina on August 29,
			 2005 and the subsequent levee breaks which occurred;
		Whereas southwestern Louisiana and the State of Louisiana
			 were severely impacted by Hurricane Rita on September 24, 2005;
		Whereas the New Orleans Saints and the Louisiana Superdome
			 have always been special symbols of pride to the City of New Orleans and to the
			 State of Louisiana;
		Whereas, due to the leadership and hard work of the men
			 and women who rebuilt the Superdome, as well as to the partnership of the
			 National Football League, the State of Louisiana and the Federal Emergency
			 Management Agency, the Louisiana Superdome was able to reopen on Monday,
			 September 25, 2006—13 months since the last New Orleans Saints home game was
			 played there;
		Whereas the return of the New Orleans Saints to the
			 Louisiana Superdome serves as a symbol of hope for the great rebuilding of the
			 City of New Orleans, the State of Louisiana and the Gulf Coast region;
		Whereas the City of New Orleans and the State of Louisiana
			 showed its pride and support for the New Orleans Saints with an attendance of
			 70,003 fans at the September 25, 2006 game;
		Whereas the New Orleans Saints won their first game in the
			 Louisiana Superdome since Hurricanes Katrina and Rita by defeating the Atlanta
			 Falcons, 23–3;
		Whereas with the win over the Atlanta Falcons on Monday,
			 September 25, 2006, the New Orleans Saints improve their record for the
			 2006–2007 season to a total of 3 wins and 0 losses, matching its win total from
			 the 2005–2006 season and is 1 of just 6 National Football League teams with a
			 record of 3 wins and 0 losses;
		Whereas Head Coach Sean Payton led the New Orleans Saints
			 to win their first 3 games of the 2006–2007 season and showed his appreciation
			 to the City of New Orleans by giving the game ball to the city;
		Whereas wide receiver Devery Henderson scored a touchdown
			 on an 11 yard run in the game;
		Whereas cornerback Curtis Deloach scored a touchdown
			 following the blocked punt by Steve Gleason;
		Whereas place kicker John Karney kicked 3 field goals in
			 the game;
		Whereas the New Orleans Saints defense held the Atlanta
			 Falcons to 229 total yards in the game and had 5 sacks on the
			 quarterback;
		Whereas quarterback Drew Brees completed 20 of 28 pass
			 attempts for a total of 191 yards in the game;
		Whereas running back Deuce McAllister had 81 rushing yards
			 and running back Reggie Bush had 53 rushing yards in the game;
		Whereas the entire team and organization should be
			 commended for their work together over the past 13 months;
		Whereas the New Orleans Saints have demonstrated their
			 excellence in athletics and have shown their commitment to the City of New
			 Orleans and to the State of Louisiana through their hard work and
			 sportsmanship; and
		Whereas, with the triumphant return of the New Orleans
			 Saints, the City of New Orleans and the State of Louisiana have proven to be
			 open for business and ready to continue the recovery of the city, State, and
			 region: Now, therefore, be it
		
	
		That the Senate commends the New
			 Orleans Saints of the National Football League for winning their Monday,
			 September 25, 2006 National Football League game with the Atlanta Falcons, by a
			 score of 23–3.
		
